Citation Nr: 1338949	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  13-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active service from September 1972 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2013, the Veteran's representative argued for the first time that the claimant's low back disability may also be due to his service connected bilateral knee disabilities.  However, neither the June 2011 VA examiner nor any other healthcare professional has provided VA an opinion as to this theory of entitlement.  Therefore, the Board finds that a remand to obtain such as opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002).

While the appeal is in remand status, any outstanding records of pertinent treatment should be obtained and added to the record.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for his low back disability since July 2013.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records, including all VA treatment records since July 2013. 

2.  After undertaking the above development to the extent possible, obtain an addendum to the June 2011 VA examination by the same examiner or another qualified examiner.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims folder, the examiner should respond to the following:

	Is it at least as likely as not that the Veteran's service connected bilateral knee disabilities caused or aggravated (permanently worsened) any low back disability?

The reasons for the conclusions offered should be explained. 

If it is necessary to examine the Veteran to provide the requested opinions, that should be arranged.  

If the examiner cannot provide the requested opinion, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the opinion because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be made so that the requested opinion can be furnished.  

3.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


